                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CHRISTOPHER SAULSBERRY,                    )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )      CASE NO. 1:20-cv-740-JTA
                                           )      (WO)
ANDREW SAUL,                               )
Commissioner of Social                     )
Security,                                  )
                                           )
                Defendant.                 )

                        MEMORANDUM OPINION AND ORDER

       Before the Court is the Consent Motion for Entry of Judgment under Sentence Four

of 42 U.S.C. § 405(g) with Remand of the Cause to Defendant filed by the Commissioner

of Social Security (“Commissioner”) on June 17, 2021.              (Doc. No. 17.)      In his

Memorandum in Support of his Consent Motion, the Commissioner states remand is

appropriate so the agency can further consider the evidence, take any other administration

action deemed necessary, and issue a new decision. (Doc. No. 18 at 1.)

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.”     42 U.S.C. § 405(g).     The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by

substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).
      Here, the Court finds remand necessary as the Commissioner concedes further

consideration of evidence and a new decision are in order. Moreover, Plaintiff does not

oppose the motion. (See Doc. No. 17.) Further, pursuant to 28 U.S.C. § 636(c)(1) and

Rule 73 of the Federal Rules of Civil Procedure, the parties have consented to the full

jurisdiction of the undersigned United States Magistrate Judge. (Docs. No. 9, 10.)

      Accordingly, it is hereby

      ORDERED as follows:

      1. The Commissioner’s motion (Doc. No. 17) is GRANTED.

      2. The decision of the Commissioner is hereby REVERSED.

      3. This matter is hereby REMANDED to the Commissioner for further proceedings

          pursuant to sentence four of 42 U.S.C. § 405(g).

      A separate final judgment will issue.

      DONE this 21st day of June, 2021.




                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE




                                              2
